DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub No 2014/0137677 A1) in view of Butler et al. (US Pat No 6,363,981 B1). White discloses a lubrication system (fig. 3A) for a vibratory pile driver (par 0001), comprising: 
Re claim 12, a gearbox assembly (28), with a gearbox housing (structure of 28), for a vibratory pile driver which includes a set of axles (38), a set of counterweights (60) mounted on the axles, a set of gears (46) mounted on the axles with bearings (44), and a drive motor (48) for the gearbox assembly, wherein in operation, the counterweights produce a vibration action of the gearbox assembly (the eccentric counterweights 60 would produce vibration when rotated), wherein a layer of lubricating oil (42) is maintained at the bottom of the gearbox assembly during operation of the gearbox assembly; a pump assembly (68), separate from the gearbox assembly; an oil entry line (52) extending from the gearbox assembly to the pump assembly; an oil exit line (84), which extends from the pump assembly (68; the pump is being modified and replaced by pump taught by White below) to an inlet (interface between 30 and 84) in the gearbox housing; and a spray mechanism (92) in the gearbox housing to which the oil exit line is connected (fig. 3A), the spray mechanism operative to produce a spray or lubrication of the bearings in the gearbox assembly (fig. 3A).
Re claim 6, wherein the spray mechanism is a spray nozzle (92 is described as a sprayer) directing oil into the gearbox assembly toward the bearings (fig. 3A).
Re claim 7, wherein the spray mechanism produces a stream of oil (fig. 3A: shown as phantom lines) directed towards the bearings.
Re claim 8, including a filter element (88) in the oil exit line from the hydraulic cylinder.
White does not clearly disclose:
Re claim 12, the pump assembly including a moveable member therein having a retracted position and a forward position from moving oil out of the pump assembly, wherein the movable member is in its retracted position when the vibratory pile driver is not in use; permitting movement of the oil through a one-way check valve from the gearbox assembly to the pump assembly when the vibratory pile driver is not in use, such that oil is present in the pump assembly prior to operation of the gearbox assembly and the movable member is in its retracted position; an actuating system separate from, and operative prior to operation of, the gearbox assembly for moving oil under pressure to the pump assembly, forcing the moveable member in the pump assembly to its forward position, resulting in movement of oil present in the pump assembly through a one-way check valve to the oil exit line, the oil reaching the inlet prior to operation of the gearbox assembly; the spray mechanism operative to produce the spray or lubrication of the bearings in the gearbox assembly prior to operation of the gear box assembly.
Re claim 4, wherein the actuating system initiates action of the pump upon clamping of the gearbox assembly to a pile to be driven or initiation of the drive assembly for the gearbox assembly.
Re claim 5, wherein the pump assembly is a hydraulic cylinder, including a piston and a spring, wherein the spring maintains the piston in a retracted position until the actuating system operate to move the piston to compress the spring and move the oil present in the hydraulic cylinder into the exit line.
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly.
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder.
However, Butler discloses a lubrication system (fig. 2):
Re claim 12, the pump assembly (206) including a moveable member (214) therein having a retracted position (position shown in fig. 3) and a forward position (position shown in fig. 4) from moving oil out of the pump assembly (see arrows in fig. 4 indicating oil flowing out), wherein the movable member is in its retracted position when the vibratory pile driver is not in use (the biasing force of spring 223 would drive 214 to the retracted position in order to supply oil to the pump chamber prior to operation; the vibratory pile driver is disclosed above by White); permitting movement of the oil through a one-way check valve (236) from the gearbox assembly to the pump assembly when the vibratory pile driver is not in use (when taught to White, the pump assembly of Butler would be positioned similarly as the pre-existing pump to receive oil from White’s oil entry line 52), such that oil is present in the pump assembly prior to operation of the gearbox assembly and the movable member is in its retracted position (col 4 ln 50-53; the biasing force of spring 223 would drive 214 to the retracted position in order to supply oil to the pump chamber prior to operation); an actuating system (223) separate from, and operative prior to operation of, the gearbox assembly for moving oil under pressure to the pump assembly (the biasing force of spring 223 would drive 214 to the retracted position in order to supply oil to the pump chamber prior to operation), forcing the moveable member in the pump assembly to its forward position (fig. 4 shows 250 forcing 214 to its forward position), resulting in movement of oil present in the pump assembly through a one-way check valve (237) to the oil exit line (when taught to White, the pump assembly of Butler would be positioned similarly as the pre-existing pump to dispense oil to White’s oil exit line 84), the oil reaching the inlet prior to operation of the gearbox assembly; the spray mechanism operative to produce the spray or lubrication of the bearings in the gearbox assembly prior to operation of the gear box assembly (this is construed as a method recitation, White in view of Butler has the claimed structures thus would be able to perform the claimed function; col 4 ln 54 - col 5 ln 2 describes a separate mechanical operation of pushing out lubricant from that of running the chainsaw around the chain guide bar, as such when taught to White a separate actuator would be employed to drive the pump from operating the gear box assembly).
Re claim 4, wherein the actuating system initiates action of the pump upon clamping of the gearbox assembly to a pile to be driven or initiation of the drive assembly for the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function).
Re claim 5, wherein the pump assembly is a hydraulic cylinder (fig. 2 shows 206 has a cylinder body 207 for receiving hydraulic fluid), including a piston (214) and a spring (223), wherein the spring maintains the piston in a retracted position (position shown in fig. 3) until the actuating system operate to move the piston to compress the spring and move the oil present in the hydraulic cylinder into the exit line (spring being compressed by actuating system shown in fig. 4).
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function; a single continuous transition from fig. 3 to fig. 4 would produce a single spray).
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder (223 urges 214 towards the left thereby bringing lubricant into 220).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system as claimed, as taught by Butler, to allow for improved lubrication of the bearings/gears during more operational stages. This would ensure adequate lubrication to minimize wear. 

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive.
On pages 4-5 of the Remarks, Applicant argues construing cutting device 109 is beyond a reasonable equivalence to a gearbox. Chain device 109 itself does not include a reservoir. Lubrication for the chain device is limited to when the chainsaw is running. Examiner respectfully disagrees. The reason Butler’s cutting device 109 was equated to White’s gearbox 28 was to show the relative positioning of the pump assembly and the flow path of the oil relative to the lubricated component. The cutting device 109 was not taught to White’s vibratory pile driver. White’s vibratory pile driver was modified to include the pump assembly of Butler. White’s vibratory pile driver contains a reservoir 50 with lubricating oil 42. Butler has a mechanism 249 for running the chain and a mechanism 250 for engaging the chain to the proper position and for also driving the pump. Butler teaches the separate actuating mechanism 50 for driving the pump that does not rely on the driving mechanism of the lubricated component (i.e. Butler’s cutting device 109 or White’s gear 40 in gearbox 28). This is taught to White where the pump could operate and does not require the gears to be running. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654